--------------------------------------------------------------------------------

 
 
Exhibit 10.4
 
 
 
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of June 24, 2011, is
made by and between MEDL Mobile Holdings, Inc., a Nevada corporation (“Seller”),
and each of the individuals listed under the heading “Buyers” on the signature
page hereto (collectively, “Buyers”).
 
RECITALS
 
A.           Seller owns all of the issued and outstanding shares of common
stock $0.001 par value per share (the “Shares”) of Resume in Minutes Holdings,
Inc., a Nevada corporation (the “Company”), which Shares constitute, as of the
date hereof, all of the issued and outstanding capital stock of the Company.
 
B.           Buyers hold 94,824,263 shares of common stock, $0.001 par value per
share, of Seller (the “Purchase Price Shares”), and Buyers have agreed to
transfer such shares back to Seller for cancellation (the “Repurchase”).


C.           In connection with the Repurchase, Buyers wish to acquire from
Seller, and Seller wishes to transfer to Buyers, the Shares, upon the terms and
subject to the conditions set forth herein.
 
Accordingly, the parties hereto agree as follows:
 
1.           Purchase and Sale of Stock.
 
(a)           Purchased Shares. Subject to the terms and conditions provided
below, Seller shall sell and transfer to Buyers and Buyers shall purchase from
Seller, on the Closing Date (as defined in Section 1(c)), all of the Shares.
 
(b)           Purchase Price.  The purchase price for the Shares shall be the
transfer and delivery by Buyers to Seller of the Purchase Price Shares,
deliverable as provided in Section 2(b).
 
(c)           Closing. The closing of the transactions contemplated in this
Agreement (the “Closing”) shall take place as soon as practicable following the
execution of this Agreement.  The date on which the Closing occurs shall be
referred to herein as the Closing Date (the “Closing Date”).
 
2.           Closing.
 
(a)           Transfer of Shares. At the Closing, Seller shall deliver to Buyers
certificates representing the Shares, duly endorsed to Buyers or as directed by
Buyers, which delivery shall vest Buyers with good and marketable title to all
of the issued and outstanding shares of capital stock of the Company, free and
clear of all liens and encumbrances.
 
(b)  Payment of Purchase Price. At the Closing, Buyers shall deliver to Seller a
certificate or certificates representing the Purchase Price Shares duly endorsed
to Seller, which
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
delivery shall vest Seller with good and marketable title to the Purchase Price
Shares, free and clear of all liens and encumbrances.
 
3.           Representations and Warranties of Seller. Seller represents and
warrants to Buyers as of the date hereof as follows:
 
(a)           Corporate Authorization; Enforceability. The execution, delivery
and performance by Seller of this Agreement is within the corporate powers and
has been, duly authorized by all necessary corporate action on the part of
Seller. This Agreement has been duly executed and delivered by Seller and
constitutes the valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.
 
(b)           Governmental Authorization. The execution, delivery and
performance by Seller of this Agreement requires no consent, approval, Order,
authorization or action by or in respect of, or filing with, any Governmental
Authority.
 
(c)           Non-Contravention; Consents. The execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby do not (i) violate the certificate of incorporation or
bylaws of Seller or (ii) violate any applicable Law or Order.
 
(d)           Capitalization. As of the date hereof, Seller owns the Shares,
which shares represent 100% of the authorized, issued and outstanding capital
stock of the Company. The Shares are duly authorized, validly issued,
fully-paid, non-assessable and free and clear of any Liens.
 
4.           Representations and Warranties of Buyers. Buyers, jointly and
severally, represent and warrant to Seller as of the date hereof as follows:
 
(a)           Enforceability. The execution, delivery and performance by Buyers
of this Agreement are within Buyers’ powers. This Agreement has been duly
executed and delivered by Buyers and constitutes the valid and binding agreement
of Buyers, enforceable against Buyers in accordance with its terms, except to
the extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles.
 
(b)           Governmental Authorization. The execution, delivery and
performance by Buyers of this Agreement require no consent, approval, Order,
authorization or action by or in respect of, or filing with, any Governmental
Authority.
 
(c)           Non-Contravention; Consents. The execution, delivery and
performance by Buyers of this Agreement, and the consummation of the
transactions contemplated hereby do not violate any applicable Law or Order.
 
(d)           Purchase for Investment.  Buyers are financially able to bear the
economic risks of acquiring an interest in the Company and the other
transactions contemplated hereby,
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
 
and have no need for liquidity in this investment. Buyers have such knowledge
and experience in financial and business matters in general, and with respect to
businesses of a nature similar to the business of the Company, so as to be
capable of evaluating the merits and risks of, and making an informed business
decision with regard to, the acquisition of the Shares. Buyers are acquiring the
Shares solely for their own account and not with a view to or for resale in
connection with any distribution or public offering thereof, within the meaning
of any applicable securities laws and regulations, unless such distribution or
offering is registered under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from such registration is available. Buyers
have (i) received all the information they have deemed necessary to make an
informed investment decision with respect to the acquisition of the Shares, (ii)
had an opportunity to make such investigation as they have desired pertaining to
the Company and the acquisition of an interest therein, and to verify the
information which is, and has been, made available to them and (iii) had the
opportunity to ask questions of Seller concerning the Company. Buyers have
received no public solicitation or advertisement with respect to the offer or
sale of the Shares. Buyers realize that the Shares are “restricted securities”
as that term is defined in Rule 144 promulgated by the Securities and Exchange
Commission under the Securities Act, the resale of the Shares is restricted by
federal and state securities laws and, accordingly, the Shares must be held
indefinitely unless their resale is subsequently registered under the Securities
Act or an exemption from such registration is available for their resale. Buyers
understand that any resale of the Shares by them must be registered under the
Securities Act (and any applicable state securities law) or be effected in
circumstances that, in the opinion of counsel for the Company at the time,
create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Buyers acknowledge and
consent that certificates now or hereafter issued for the Shares will bear a
legend substantially as follows:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
Buyers understand that the Shares are being sold to them pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that Seller is relying upon the representations made herein as one of the bases
for claiming the Section 4(1) exemption.
 
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(e)           Liabilities.  Following the Closing, Seller will have no debts,
liabilities or obligations relating to the Company or its business or
activities, whether before or after the Closing, and there are no outstanding
guaranties, performance or payment bonds, letters of credit or other contingent
contractual obligations that have been undertaken by Seller directly or
indirectly in relation to the Company or its business and that may survive the
Closing.
 
(f)           Title to Purchase Price Shares.  Buyers are the sole record and
beneficial owners of the Purchase Price Shares. At Closing, Buyers will have
good and marketable title to the Purchase Price Shares, which Purchase Price
Shares are, and at the Closing will be, free and clear of all options, warrants,
pledges, claims, liens and encumbrances, and any restrictions or limitations
prohibiting or restricting transfer to Seller, except for restrictions on
transfer as contemplated by applicable securities laws.
 
5.           Indemnification and Release.
 
(a)           Indemnification. Buyers covenant and agree to jointly and
severally indemnify, defend, protect and hold harmless Seller, and its officers,
directors, employees, stockholders, agents, representatives and affiliates
(collectively, together with Seller, the “Seller Indemnified Parties”) at all
times from and after the date of this Agreement from and against all losses,
liabilities, damages, claims, actions, suits, proceedings, demands, assessments,
adjustments, costs and expenses (including specifically, but without limitation,
reasonable attorneys’ fees and expenses of investigation), whether or not
involving a third party claim and regardless of any negligence of any Seller
Indemnified Party (collectively, “Losses”), incurred by any Seller Indemnified
Party as a result of or arising from (i) any breach of the representations and
warranties of Buyers set forth herein or in certificates delivered in connection
herewith, (ii) any breach or nonfulfillment of any covenant or agreement on the
part of Buyers under this Agreement, (iii) any debt, liability or obligation of
the Company, whether incurred or arising prior to the date hereof or after, (iv)
any debt, liability or obligation of Seller for actions taken prior to that
certain share exchange by and between Seller, Green Energy Fields, Inc. and the
shareholders of Green Energy Fields, Inc. (the “Share Exchange”), including,
without limitation, any amounts due or owing to any former officer, director or
Affiliate of Seller, (v) the conduct and operations of the business of the
Company whether before or after the Closing, (vi) claims asserted against the
Company whether arising before or after the Closing, or (vii) any federal or
state income tax payable by Seller and attributable to the transaction
contemplated by this Agreement or activities prior to the Share Exchange or with
respect to the Company after the Share Exchange.
 
(b)           Third Party Claims.
 
(i)           If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Seller Indemnified Parties (the “Indemnitee”) by a
third party after the Closing for which Buyers have an indemnification
obligation under the terms of Section 5(a), then the Indemnitee shall notify
Buyers (the “Indemnitor”) within 20 days after the Third-Party Claim is asserted
by a third party (said notification being referred to as a “Claim Notice”) and
give the Indemnitor a reasonable opportunity to take part in any examination of
the books and records of the Indemnitee relating to such Third-Party Claim and
to assume the defense of such Third-Party Claim and in connection therewith and
to conduct any proceedings or negotiations relating
 
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
 
thereto and necessary or appropriate to defend the Indemnitee and/or settle the
Third-Party Claim. The expenses (including reasonable attorneys’ fees) of all
negotiations, proceedings, contests, lawsuits or settlements with respect to any
Third-Party Claim shall be borne by the Indemnitor. If the Indemnitor agrees to
assume the defense of any Third-Party Claim in writing within 20 days after the
Claim Notice of such Third-Party Claim has been delivered, through counsel
reasonably satisfactory to Indemnitee, then the Indemnitor shall be entitled to
control the conduct of such defense, and shall be responsible for any expenses
of the Indemnitee in connection with the defense of such Third-Party Claim so
long as the Indemnitor continues such defense until the final resolution of such
Third-Party Claim. The Indemnitor shall be responsible for paying all
settlements made or judgments entered with respect to any Third-Party Claim the
defense of which has been assumed by the Indemnitor. Except as provided in
subsection (ii) below, both the Indemnitor and the Indemnitee must approve any
settlement of a Third-Party Claim. A failure by the Indemnitee to timely give
the Claim Notice shall not excuse Indemnitor from any indemnification liability
except only to the extent that the Indemnitor is materially and adversely
prejudiced by such failure.
 
(ii)           If the Indemnitor shall not agree to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, or shall fail to continue such defense
until the final resolution of such Third-Party Claim, then the Indemnitee may
defend against such Third-Party Claim in such manner as it may deem appropriate
and the Indemnitee may settle such Third-Party Claim, in its sole discretion, on
such terms as it may deem appropriate. The Indemnitor shall promptly reimburse
the Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.
 
(c)           Non-Third-Party Claims. Upon discovery of any claim for which
Buyers have an indemnification obligation under the terms of this Section 5
which does not involve a claim by a third party against the Indemnitee, the
Indemnitee shall give prompt notice to Buyers of such claim and, in any case,
shall give Buyers such notice within 30 days of such discovery. A failure by
Indemnitee to timely give the foregoing notice to Buyers shall not excuse Buyers
from any indemnification liability except to the extent that Buyers are
materially and adversely prejudiced by such failure.
 
(d)           Release.  Buyers, on behalf of themselves and their Related
Parties, hereby release and forever discharge Seller and its individual, joint
or mutual, past and present representatives, Affiliates, officers, directors,
employees, agents, attorneys, stockholders, controlling persons, subsidiaries,
successors and assigns (individually, a “Releasee” and collectively,
“Releasees”) from any and all claims, demands, proceedings, causes of action,
orders, obligations, contracts, agreements, debts and liabilities whatsoever,
whether known or unknown, suspected or unsuspected, both at law and in equity,
which Buyers or any of their Related Parties now have or have ever had against
any Releasee. Buyers hereby irrevocably covenant to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against any Releasee, based
 
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
 
upon any matter released hereby. “Related Parties” shall mean, with respect to
Buyers, (i) any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
Buyers, (ii) any Person in which Buyers hold a Material Interest or (iii) any
Person with respect to which any Buyer serves as a general partner or a trustee
(or in a similar capacity). For purposes of this definition, “Material Interest”
shall mean direct or indirect beneficial ownership (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of voting securities or
other voting interests representing at least ten percent (10%) of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.
 
6.           Definitions. As used in this Agreement:
 
(a)           “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
the first Person. For the purposes of this definition, “Control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to (i) vote 10% or more of the securities having ordinary voting power for
the election of directors (or comparable positions) of such Person or (ii)
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” have meanings correlative to the
foregoing;
 
(b)           “Governmental Authority” means any domestic or foreign
governmental or regulatory authority;
 
(c)           “Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, Permit, license, policy or rule of common law;
 
(d)           “Lien” means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest, encumbrance or other adverse claim of
any kind in respect of such property or asset. For purposes of this Agreement, a
Person will be deemed to own, subject to a Lien, any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset;
 
(e)           “Order” means any judgment, injunction, judicial or administrative
order or decree;
 
(f)           “Permit” means any government or regulatory license,
authorization, permit, franchise, consent or approval; and
 
(g)           “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
7.           Miscellaneous.
 
(a)           Counterparts. This Agreement may be signed in any number of
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument.
 
(b)           Amendments and Waivers.
 
(i)           Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
(ii)           No failure or delay by any party in exercising any right, power
or privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.
 
(c)           Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto.
 
(d)           No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted successors and assigns and
nothing herein expressed or implied will give or be construed to give to any
Person, other than the parties hereto, those referenced in Section 5 above, and
such permitted successors and assigns, any legal or equitable rights hereunder.
 
(e)           Governing Law. This Agreement will be governed by, and construed
in accordance with, the internal substantive law of the State of New York.
 
(f)           Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.
 
(g)           Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement. This
Agreement supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof of this
Agreement.
 
(h)           Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance is held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
the remainder of the provisions of this Agreement (or the application of such
provision in other jurisdictions or to Persons or circumstances other than those
to which it was held invalid, illegal or unenforceable) will in no way be
affected,
 
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
 
impaired or invalidated, and to the extent permitted by applicable Law, any such
provision will be restricted in applicability or reformed to the minimum extent
required for such provision to be enforceable. This provision will be
interpreted and enforced to give effect to the original written intent of the
parties prior to the determination of such invalidity or unenforceability.
 
(i)           Notices.  Any notice, request or other communication hereunder
shall be given in writing and shall be served either personally, by overnight
delivery or delivered by mail, certified return receipt and addressed to the
following addresses:
 
(a)           If to Buyers:
 
Novaira Haider
3711B Madison Lane
Falls Church, Virginia 22041 


 
If to Seller:
 
MEDL Mobile Holdings, Inc.
18475 Bandilier Circle
Fountain Valley, California 92708
Attn: Andrew Maltin


With a copy to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway
32nd Floor
New York, New York 10006
Attention: Harvey Kesner, Esq.
 


 


 
[Signature Page Follows]
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.
 
“SELLER”


MEDL MOBILE HOLDINGS, INC.




By: _/s/ Andrew Maltin___________________
     Name: Andrew Maltin
     Title: Chief Executive Officer




“BUYERS”


 
 
Robert Kurosky Jr.
  /s/ Robert Kurosky Jr.
Michelle Hewitt
  /s/ Michelle Hewitt
Angela Dicarlo
  /s/ Angela Dicarlo
Hoang L. Nguyen
  /s/ Hoang L. Nguyen
James Ko
  /s/ James Ko
Saiqa T. Huda
  /s/ Saiqa T. Huda
Torrie Thone
  /s/ Torrie Thone
Steven Yurco
  /s/ Steven Yurco
Christopher Crabtree
  /s/ Christopher Crabtree
Ryan Zweifel
  /s/ Ryan Zweifel
Mark Sontag
  /s/ Mark Sontag
Anthony Barron
  /s/ Anthony Barron
Efren Barron
  /s/ Efren Barron

 
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
Elizabeth Soza
  /s/ Elizabeth Soza
Heny Balis
  /s/ Heny Balis
Edward Butler
  /s/ Edward Butler
Priscilla McEwan
  /s/ Priscilla McEwan
Richard Orrante
  /s/ Richard Orrante
Van Lewis
  /s/ Van Lewis
Alan O’Gray
  /s/ Alan O'Gray
Randy McBride
  /s/ Randy McBride
Brian Tannehill
  /s/ Brian Tonnehill
Collete Tannehill
  /s/ Collete Tannehill
Bridgette Burn
  /s/ Bridgette Burn
Gino Dibiasi
  /s/ Gino Dibiasi
Roger Stanlow
  /s/ Roger Stanlow
Samuel Miller
  /s/ Samuel Miller
Marcus Brandt
  /s/ Marcus Brandt
Sean Stolz
  /s/ Sean Stolz
Tracy Semanski
  /s/ Tracy Semanski
Roger Laudati
  /s/ Roger Laudati
Cynthia Laudati
  /s/ Cynthia Laudati
Michael E. Halle
  /s/ Michael E. Halle
Paul Larson
  /s/ Paul Larson
Lainie Low
  /s/ Lainie Low

 
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
 
Alan K. Dean
  /s/ Alan K. Dean
Tracy Brown
  /s/ Tracy Brown
Juan Lopez
  /s/ Juan Lopez
Twyla Morris
  /s/ Twyla Morris
Ferenc Csicseri
  /s/ Ferenc Csicseri
Novaira Haider
  /s/ Novaira Haider

 
 
 
 
-11-
 
 

--------------------------------------------------------------------------------



